DISSENTING OPINION
FoRD, Judge:
The majority, in affirming the trial court’s decision, have found that the commission paid to the foreign exporter was, in fact, a bona fide buying commission.
On the basis that the only question before this court on appeal is one involving buying commission and following the rule in the case of United States v. Fritzsche Bros., Inc., 35 C.C.P.A. (Customs) 60, C.A.D. 371, that a party may challenge the correctness of a portion of the appraisement, where said appraisement is separable and where it does not disturb the remainder of the appraisement not challenged, the burden rests upon the importer herein to establish not only the incorrectness of the appraisement but the correctness of its contention that the buying commission was, in fact, bona fide.
It is a well-established principle of law that a buying commission is not part of the dutiable value of merchandise if the merchandise could be purchased in the ordinary course of trade without the payment of said commission. Batten v. United States, 5 Ct. Cust. Appls. 447, T.D. 34975. The importer herein has offered in evidence as plaintiff’s exhibit 1, an agreement, which, on its face, authorizes Yoshinaga & Co., Ltd., to act as buying agent for the importer herein. This evidence falls short of establishing that the involved merchandise, “Omega” lighters, could be purchased from the manufacturer without the addition of a buying commission. In addition thereto and in support of the appraisement, is the report of the Treasury agent, defendant’s collective exhibit A, relating to the partial ownership of the trademark “Omega” by Yoshinaga & Co., Ltd. Since Yoshinaga is the partial owner of the trademark “Omega,” and defendant’s collective exhibit A indicates that the trademark is registered with the Japanese Government, and it further appearing that the merchandise bearing said trademark could not be sold at home or for export without the permission of the owner, it naturally follows that “Omega” lighters must be purchased through one of the owners of said trademark. There is no evidence contained in the record herein which establishes that the involved merchandise could be purchased from Yoshinaga & Co., Ltd., or one of the other owners of the trademark, without payment of the buying commission. On *724the contrary, the record establishes that Yoshinaga & Co., Ltd., and the other owners of the trademark have complete control as to who may purchase “Omega” lighters. This appears to be confirmed by plaintiff’s collective exhibit 5, wherein the importer herein requested from his so-called agent the exclusive right for the sale of these lighters.1 Accordingly, the record herein completely contradicts the apparent agreement of the importer and Yoshinaga & Co., Ltd., wherein the latter was designated as buying commissionaire. What the party designates himself in an agreement is not controlling.
Based upon the foregoing, I would reverse the decision of the trial court and find the appraised value to be the proper dutiable value of the involved merchandise, since the importer herein has failed to overcome the presumption of correctness attaching to the value found by the appraiser.

 “We feel we can develop a good business on the lighters and even more if you would confine the Omega brand exclusive to us alone.”